—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered December 18, 1995, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, possession of burglar’s tools and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, 1 year and 1 year, respectively, unanimously affirmed.
*131The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility and identification issues were properly placed before the jury and we find no reason to disturb its findings. Concur — Nardelli, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.